DETAILED ACTION
Applicant’s response, filed 07 Dec. 2020, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
This Office action is a non-final Office action that contains a new grounds of rejection under 35 U.S.C. 101 and 35 U.S.C. 112(b) that was not necessitated by applicant’s amendment received 07 Dec. 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2, 13, and 15 are cancelled. 
Claims 1, 3-12, 14, and 16-20 are pending.
Claims 1, 3-12, 14, and 16-20 are rejected.
Claims 1, 14, and 20 are objected to.

Claim Objections
Claims 1, 14, and 20 are objected to because of the following informalities. Any newly recited portions herein are necessitated by claim amendment for claims 1 and 20. The objection to claim 14 is newly recited.
Claim	1 recites includes an erroneous carriage return at lines 11-12, between the phrases “the medical test for that particular disease is performed” and “using the medical hardware device to determine…”, which should be deleted. 
Claims 1 and 14 recite “… wherein performing haplotype phasing includes reducing….; assigning…; and linking…”. To increase clarity that the haplotype phasing includes each of the reducing, assigning, and linking steps, the claims should be amended to include a colon following “includes” to recite “… wherein performing haplotype phasing includes: reducing…”.
Claim 20 recites “wherein the processor performs the haplotype phasing by reducing…; assigning…; and linking…”. To increase clarity that the haplotype phasing includes each of the reducing, assigning, and linking steps, the claim should be amended to include a colon following “by” to recite “wherein the processor performs the haplotype phasing by: ”.
Claims 1, 14, and 20 recite “using a medical hardware haplotype-based device…. the medical test for that disease is performed using the medical hardware haplotype-based device…”. To clarify that the medical hardware haplotype-based device refers to the medical hardware haplotype-based device, the limitation should be amended to recite “… is performed using the medical hardware haplotype-based device…”.
Claims 1, 14, and 20 recite “… the given one of the two or more sample organisms; imputing missing values…” in lines 13-14, 15-16, and 14-15, respectively. The claims should include an “and” at the end of lines 13, 15, and 14 respectively  to separate the performing a medical test step and imputing missing values step to recite “… the given one of the two or more sample organisms; and imputing missing values…”
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 07 Dec. 2020 have been fully considered but they are not persuasive because they do not present any arguments regarding the claim objections.

Claim Interpretation
Claims 1, 14, and 20 recite “intermediate ones of the ploid samples”. Claim 3 recites “co-occurring ones of the intermediate ploid samples”. Claim 6 recites “a final one of the one or more daisy chains”. Claim 7 recites “various ones of the haplotypes”. In Applicant’s remarks at pg. 10, para. 5 to pg. 11, para. 3, filed 06 April 2020, Applicant remarks that each of the “ones” are a group (i.e. ones) of the following noun. Therefore, “intermediate ones of the ploid samples” recited in claims 1 and 20 is interpreted to mean intermediate ploid samples and “co-occurring ones of the intermediate ploid samples” is interpreted to mean co-occurring intermediate ploid samples, etc.
Claims 1, 14, and 20 recite “… a haplotype phasing process having multiple phases applied to ploid samples”. Applicant’s specification at para. [0044] and FIG. 6, discloses the ploid samples refer to 4-ploids, 2-ploids, 1-ploids, etc. in each of the phases of the haplotype phasing process. Therefore, the term “ploid sample” is interpreted to refer to the current ploidy state of an element of the phasing process.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-12, 14, and 16-20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and/or newly recited and necessitated by claim amendment.
Claims 1, 14, and 20, and claims dependent therefrom, are indefinite for recitation of “medical hardware haplotype-based device”. It’s unclear what embodiments of a “medical hardware device” are included within the metes and bounds of the term “medical hardware haplotype-based device”. Applicant’s specification at para. [0051] discloses that a hardware device can perform a medical test based on the results of the haplotype phasing. However, the specification does not define, or provide examples of a “medical hardware haplotype-based device” such that one of ordinary skill in the art could ascertain the metes and bounds of the term. Accordingly, the metes and bounds of the claim are unclear. For purpose of examination the “medical hardware haplotype-based device” is interpreted to mean a medical hardware device.
Claim 20 is indefinite for recitation of “A computer processing system for phasing polyploids, comprising: a processor configured to…perform using a medical hardware haplotype-based device, a medical test”. It’s unclear if the system is intended to comprise a medical hardware haplotype-based device in addition to the processor, or if the system is intended to comprise a processor configured to transmit instructions to a medical hardware device for performing the medical test. As such, the metes and bounds of the claim are unclear. For purpose of examination, the limitation is intended to mean that the system is intended to comprise a processor that transmits instructions to a medical hardware device for performing the medical test. It is noted Applicant’s specification does not provide support for a system comprising both a processor and a medical hardware device. Applicant is cautioned against introducing new matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-12, 14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. This rejection is newly recited after further consideration of the revised 35 USC § 101 guidance in the MPEP. The rejection of claims 14 and 16-19 are newly recited. Other newly recited portions herein are necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1 and 20 being representative) is directed to a method and system for phasing polyploids. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claims 1, 14, and 20 recite the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
assembling/assemble haplotypes in polyploidy genomes of two or more sample organisms;
performing/perform haplotype phasing on the haplotypes using a haplotype phasing process having multiple phases applied to ploid samples corresponding to the haplotypes to determine which parent chromosome possess which of the haplotypes;
…such that based on results of the haplotype phasing indicating that a given one of the two or more sample organisms has a particular trait relating to a condition with which a particular disease is often associated…;
imputing/impute missing values in a genetic marker for one of the two or more sample organisms based on results of the haplotype phasing process derived from another one of the two or more sample organisms responsive to the two or more samples being determined to be related;
wherein performing haplotype phasing includes/ performs the haplotype phasing by
reducing, in each of the multiple phases, a ploidy p to a floor value p/2; 
assigning variables in at least some of the multiple phases such that resulting intermediate ones of the ploid samples co-occur multiple times in the at least some of the multiple phases; and
linking, in each of the multiple of the multiple phases, the ploid samples together using one or more daisy chains and daisy chain linkage criteria.
The identified claim limitations falls into one of the groups of abstract ideas of mathematical concepts, mental processes, and/or certain methods of organizing human activity for the following reasons. In this case, assembling haplotypes for two or more sample organisms, and performing haplotype phasing by reducing the ploidy to a floor value of p/2, assigning variables, and linking ploid samples using daisy chains and linkage criteria, and determining a particular disease associated with a condition related to a particular trait indicated by the results of the haplotype phasing fall under the mental process grouping of abstract ideas. Specifically, performing haplotype assembly is recited at a high level of generality, and includes embodiments in which the haplotype only includes a few alleles or single nucleotide polymorphisms within a genome, such that the step could be practically performed in the mind or with pen and paper. Imputing missing values in a genetic marker for a one of the sample organisms based on results of the haplotype phasing process from a related organism of the sample organisms amounts to a mere analysis of data involving inferring the genetic marker by analyzing the marker of the related individual, which can be practically performed in the mind. Furthermore, phasing the haplotypes, which involves inferring which parent chromosome possesses each of the haplotypes and the statistical estimation of haplotypes belonging to each of the parent chromosomes, amounts to a mere analysis of data. The steps of performing the haplotype phasing of reducing a ploidy p to a floor value of p/2 and assigning variables involves dividing a ploidy value by 2 and assigning variables, which can be practically performed in the mind. Furthermore, linking samples together using one or more daisy chains and daisy chain linkage criteria involves analyzing samples to determine if a linkage criteria is met, and connecting the samples if the criteria is met, which can be practically performed in the mind or with pen and paper. Last, the limitation of determining a particular disease associated with a condition related to a particular trait indicated by the results of the haplotype phasing involves the mere analysis and comparison of data to determine haplotypes associated with traits and traits associated with diseases, which can be practically performed in the mind. Therefore, these limitations recite a mental process.
Furthermore, the step of reducing, in each of the multiple phases, a ploidy p to a floor value of p/2 falls under the mathematical concept grouping of abstract ideas. Specifically, the step recites performing a mathematical calculation of p/2. See MPEP 2106.04(a)(2) C. Therefore, the limitation recites a mathematical concept. 
Dependent claims 3-12 and 16-19 further recite an abstract idea. Claims 3 and 16 further recite the mental process of analysis of the daisy chains to comprise at least some of co-occurring ones of the intermediate ploid samples to define links in the one or more daisy chains. Claims 4 and 17 further recite the mental process of linking together any of the ploid samples having a same ploidy value. Claims 5 and 18 further recite the mental process of representing a reduction resulting from the reducing step in each of the daisy chains.  Claims 6 and 19 further recite the mental process of analysis of a final daisy chain to consist of only haploids. Claim 7 further recites the mental process of providing a matrix of sample organisms having rows that represent the two or more sample organisms and columns that represent various ones of the haplotypes. Claim 8 further recites the mental process of analysis of the haplotypes to comprise SNPs. Claim 9 further recites the mental process of analysis of the haplotypes to comprise alleles. Claim 10 further recites the mental process of assembling the haplotypes in a matrix of haplotypes. Claim 11 further recites the mental process and mathematical concept of applying algebraic rules to the haplotypes. Claim 12 further recites the mental process of applying the algebraic rules with respect to a data structure storing the haplotypes. Therefore, claims 1, 3-12, 14, and 16-20 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 3-12 and 16-19 do not recite any elements in addition to the recited judicial exception.
The additional element of claims 1, 14, and 20 include:
a processor;
a non-transitory computer-readable medium;
a medical hardware haplotype-based device; and 
performing/perform, using a medical hardware haplotype-based device, a medical test such that…, the medical test for that particular disease is performed using the medical hardware haplotype-based device to determine and indicate to a user its existence in the given one or the two or more sample organisms.
A processor and non-transitory computer-readable medium are a generic computer components. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, the additional element of a processor does not integrate the recited judicial exception into a practical application. See 2106.05(f)(2).
Furthermore, the additional element of using a medical hardware haplotype based device to perform a medical test to determine the presence of a particular disease related to the results of the haplotype phasing does not integrate the recited judicial exception into a practical application because the limitation amounts to mere instructions to apply the exception. When determining whether a claim simply recited a judicial exception with the words “apply it”, whether the claim only recited the idea of a solution or outcome and the particularity or generality of the application of the judicial exception are considered. See MPEP 2106.4(d) I and 2106.05(f). The instant claims involve determining haplotypes of a parent of the two or more sample organisms, determining that the haplotype phasing indicates that a given one of the two or more sample organisms has a particular trait relating to a condition with which a particular disease is often associated, and performing a medical test for that particular disease to determine its existence in the given one of the two or more sample organisms. However, the claim do not provide any details of how the haplotype is determined to have the particular trait associated with the particular disease, how particular traits are determined to be associated with the particular disease, or which SNPs of the haplotype may be associated with the particular trait associated with the disease. As such, the claims only recite the idea of a solution. See MPEP 2106.05(f)(1). Furthermore, a claim having broad applicability across many fields of endeavor may not provide meaningful limitations that integrate a judicial exception into a practical application or amount to significantly more. See MPEP 2106.059(f)(3). In this case, performing a medical test for a particular disease to screen for the disease is not a particular application of the recited judicial exception, and instead involves performing any medical test to verify the presence of any disease which may be associated with a haplotype. As such the limitation amounts to mere instructions to apply the exception. Therefore, performing a medical test for the particular disease using a hardware device to determine the presence of the particular disease does not integrate the recited judicial exception into a practical application. 
With further regard to the medical hardware haplotype-based device for performing the medical test, the hardware device is merely invoked as a tool to perform an existing process (i.e. a medical test), which does not integrate the recited judicial exception into a practical application. See MPEP 2106.05(f)(2). Furthermore, Applicant’s specification does not disclose any specific structure of the medical hardware haplotype-based device that excludes embodiments in which the hardware device is a generic computer. Therefore, the hardware devices does not represent an improvement to technology.
Therefore, the as a whole do no integrate the abstract idea into practical application. Thus, claims 1, 3-12, 14, 16-19, and 20 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. Claims 3-12 and 16-19 do not recite any elements in addition to the recited judicial exception.
The additional element of claims 1, 14, and 20 include:
a processor;
a non-transitory computer-readable medium;
a medical hardware haplotype-based device;
performing/perform, using a medical hardware haplotype-based device, a medical test such that…, the medical test for that particular disease is performed using the medical hardware haplotype-based device to determine and indicate to a user its existence in the given one or the two or more sample organisms.
Processors and non-transitory computer-readable medium are generic computer components. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).Therefore, the additional elements, when considered alone and in combination, are not sufficient to amount to significantly more than the judicial exception. 
Performing a medical test to determine the presence of a particular disease is well-understood, routine, and conventional; this position is supported by Eichler et al. (Diagnostic Value of Systemic Biopsy Methods in the Investigation of Prostate Cancer: A Systematic Review, 2006, The Journal of Urology, 175, pg. 1605-1612; previously cited), which reviews diagnosing prostate cancer (i.e. a particular disease) using biopsy methods (i.e. a medical test) (Abstract; Fig. 3-4; pg. 1610, col. 1, para. 4 to col. 2, para. 1). Therefore, the additional element, when considered alone and in combination with the other additional elements, are not sufficient to amount to significantly more than the recited judicial exception.
With further regard to the hardware device, the hardware device is merely invoked as a tool to perform an existing process (i.e. a medical test). As discussed above, the courts have found the use of a computer or other machinery (e.g. a hardware device) in its ordinary capacity for economic or other tasks does not provide significantly more. Therefore, the additional element for a hardware device for performing a medical test, when considered alone and in combination with the other additional elements, is not sufficient to amount to significantly more than the recited judicial exception.
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 07 Dec. 2020 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant remarks that (1) the human mind is not equipped to perform the limitations recited in claims 1, 14, and 20, and certainly not the haplotype phasing nor the medical test as recited, and involving the hardware medical device and that haplotype phasing and performing a medical test involving a medical hardware haplotype-based device are complicated procedures beyond the capability of the human mind (Applicant’s remarks at pg. 9, para. 3 and pg. 10, para. 2-3).
This argument is not persuasive. Under step 2A, prong 1 of the analysis, the claims are analyzed to determine whether the claims recite a judicial exception. As discussed above, the haplotype phasing involves inferring which parent chromosome possesses each of the haplotypes and the statistical estimation of haplotypes belonging to each of the parent chromosomes, which is data analysis that can be performed in the mind. The claims further limit the haplotype phasing to include reducing a ploidy p to a floor value of p/2 and assigning variables involves dividing a ploidy value by 2 and assigning variables, which can be practically performed in the mind (e.g. performing division), and linking samples together using one or more daisy chains and daisy chain linkage criteria, which can be practically performed in the mind or with pen and paper by analyzing samples to determine if a linkage criteria is met, and connecting the samples if the criteria is met. With regard to performing a medical test using a medical hardware haplotype-based device, this limitation is an additional element and is not part of the recited judicial exception. Therefore, whether the step of performing a medical test using a medical hardware haplotype-based device can be practically performed in the mind is not considered under step 2A, prong 1. After it is determined the claims recite a judicial exception in step 2A, prong 1, it is determined whether the additional elements of the claim, which includes the medical hardware haplotype-based device, integrate the recited judicial exception into a practical application. See MPEP 2106.04 II. A. 2. Accordingly, the recitation of additional elements analyzed under step 2A, prong 2 does not preclude the claims from reciting a judicial exception, as analyzed under step 2A, prong 1. Furthermore, the courts have found the recitation of physical or tangible elements in a claim does not guarantee patent eligibility. See MPEP 2106.04(d) I.

Applicant remarks that (2) the any alleged abstract idea is integrated into the practical application of haplotype phasing and disease diagnosis based on the haplotype phasing, and the ability to diagnose disease based on haplotype phasing provides a significant benefit to humanity as a whole and a practical application of any alleged abstract idea (Applicant’s remarks at pg. 9, para. 3 and pg. 10, para. 6 to pg. 11, para. 1).
This argument is not persuasive. When determining whether a claim integrates the recited judicial exception into a practical application by (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application. See MPEP 2106.04(d). In this case, the claims do not require a step of diagnosing the particular disease; however, such a limitation would be part of the recited judicial exception. Similarly, haplotype phasing is part of the recited judicial exception and is not an additional element, as discussed above. Accordingly, haplotype phasing and disease diagnosis are not additional elements that can integrate the recited judicial exception into a practical application. Instead, the independent claims recite the additional elements of “performing/perform, using a medical hardware haplotype-based device, a medical test…” and the generic computer components of a processor and non-transitory computer-readable medium. As discussed above generic computer components are not sufficient to integrate the recited judicial exception into a practical application, and performing a medical test amounts to mere instructions to apply an exception, which does not integrate the recited judicial exception into a practical application. Therefore the claims do not integrate the recited judicial exception into a practical application.

Applicant remarks that the step of “imputing missing values in a genetic marker for one of the two or more sample organisms based on results of the haplotype phasing process derived from another one of the two or more sample organisms responsive to the two or more samples being determined to be related” is practical application of the recited judicial exception by allowing for the ability to fill missing values in a genetic marker (Applicant’s remarks at pg. 11, para. 2).
This argument is not persuasive. As discussed above, determining whether a claim integrates the recited judicial exception into a practical application involves evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application. See MPEP 2106.04(d). Imputing missing values in a genetic marker is part of the recited judicial exception, and therefore is not a practical application of the recited judicial exception.

Applicant remarks that (3) the claims are used in the first phase of disease treatment, namely disease diagnosis, and therefore, the claims permit treatment for a particular diagnosed disease and integrate the recited judicial exception into the practical application of effecting particular treatment or prophylaxis for a disease or medical condition” (Applicant’s remarks at pg. 9, para. 3 and pg. 11, para. 5 to pg. 12, para. 2).
This argument is not persuasive. This argument is not commensurate with the scope of the claims. The claims recite of “performing/perform, using a medical hardware haplotype-based device, a medical test…”, but do not recite a step of diagnosing after performing the medical test. Furthermore, in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. See MPEP 2106.04(d)(2). Therefore, even if the claims did recite a diagnosis step, the claims do not recite a step of treating one of the two or more sample organisms based on the diagnosis that effects a particular treatment or prophylaxis. Accordingly, the claims do not effect a particular treatment or prophylaxis for a disease or medical condition. 

Applicant remarks that (4) independent claims 1, 14, and 20 require a particular machine, i.e., a medical hardware haplotype-based device, for the purpose of disease diagnosis, that the hardware medical haplotype-based is a specialized piece of equipment configured for use with haplotype phasing beyond a generic computer, and therefore the claims recite an additional element that applies the judicial exception in conjunction with a particular machine (medical hardware haplotype-based device) that is integral to the claim (Applicant’s remarks at pg. 9, para. 3 and pg. 12, para. 3-5). 
This argument is not persuasive. When determining whether a machine recited in the claim is a particular machine that uses the recited judicial exception, the particularity or generality of elements of the machine, whether the machine implements the steps of the method, and whether its involvement is extra-solution activity or a field of use is considered. See MPEP 2106.05(b). In this case, the “medical hardware haplotype-based device” is generically recited and the broadest reasonable interpretation of the term includes any hardware device related to the medical field. Applicant’s specification at para. [0051] only discloses “performing a medical test by a hardware device based on the results of the haplotype phasing”, but does not further describe any structure relating to the hardware device that would suggest the hardware device is a particular machine. Furthermore, while the medical hardware haplotype-based device is used for performing a medical test, the hardware device is not used to perform the mental process steps and/or mathematical concept steps of performing haplotype phasing. Last, the limitation of performing a medical test for a particular disease based on the results of haplotype phase indicating that the organism has a trait relating to the particular disease is considered insignificant extra-solution activity because it is only tangentially related to the claimed invention; the claims do not provide any details of how the haplotype is determined to have the particular trait associated with the particular disease, how particular traits are determined to be associated with the particular disease, or which SNPs of the haplotype may be associated with the particular trait associated with the disease. See MPEP 2106.05. Accordingly the “medical hardware haplotype-based device” is generically recited, does not implement the haplotype phasing steps of the method, and it’s involvement is extra-solution activity; therefore, the use of a medical hardware haplotype-based device for performing a medical test for a disease determined by the haplotype phasing is not a particular machine used in conjunction with the recited judicial exception.


Applicant remarks that (5) the claims integrate the recited judicial exception into the practical application of affecting a transformation to a different state or thing (haplotypes to disease diagnosis) because the haplotypes that are assembled are clearly determined from blood samples that is transformed to data in the form of a disease diagnosis, similar to acoustic data being recognized and transformed to text data, and that data to data is not a basis for exclusion as it depends on what types of data being transformed; however, the fact that these haplotypes are obtained from genetic material of two or more sample organisms is an inherent part of the claim that must be considered, where clearly a statutory transformation is performed with respect to 35 U.S.C. 101 (Applicant’s remarks at pg. 9, para. 3 and pg. 13, para. 1-3).
This argument is not persuasive. This argument is not commensurate with the scope of the claims because, while sequence data is obtained from genetic material of a sample, the claims do not require a physical step of sequencing a sample to obtain genetic data, and the claims do not recite a step of diagnosing a disease, as discussed above. Instead, the claims recite “performing/perform… haplotype phasing on the haplotypes” and then “performing, using a medical hardware haplotype-based device, a medical test such that… the medical test for that particular disease is performed”.  Regardless, an "article" includes a physical object or substance. The physical object or substance must be particular, meaning it can be specifically identified. "Transformation" of an article means that the "article" has changed to a different state or thing. See MPEP 2106.05(c). In this case, transforming haplotypes to a diagnosis (i.e. data) does not involve the transformation of any “physical object or substance”. Therefore the claims do not integrate the recited judicial exception into the practical application of effecting a transformation or reduction of a particular article to a different state or thing.

Applicant remarks that (6) the claims are not well-understood, routine, and conventional as evidenced by the lack of citation of any prior art (Applicant’s remarks at pg. 9, para. 3 and pg. 14, para. 1-4).
This argument is not persuasive. Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. Specifically, lack of novelty under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103  of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. See MPEP 2106.05. I. In this case, while the claims as a whole were determined to be novel with respect to 35 U.S.C. 102 and 35 U.S.C. 103, the combination of additional elements, when viewed alone and in combination, were found to be well-understood, routine, and conventional.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631